Opinion issued April 7, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                               NO. 01-16-00017-CR
                            ———————————
                     CHARLES RAY FOSTER, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 179th District Court
                            Harris County, Texas
                        Trial Court Case No. 1439225


                          MEMORANDUM OPINION
      On February 3, 2015, after appellant, Charles Ray Foster, pleaded guilty to

felony possession of a controlled substance, the trial court assessed his punishment

at ten years’ confinement, in accordance with his plea bargain with the State. The
trial court certified that this was a plea-bargain case and that appellant had no right

of appeal. This underlying judgment was not appealed and became final.

      On December 4, 2015, appellant, proceeding pro se and incarcerated, filed a

post-conviction motion with the trial court styled as “Defendant’s Motion

Requesting A Due Process Review of Reducing His Illegal Sentence Tex. Const.

Art. 1, §29.” The trial court summarily denied appellant’s motion on December 7,

2015, by handwriting “Denied” on his cover letter, without signing a separate order.

On December 8, 2015, the trial clerk issued a separate memorandum response to

appellant informing him that the trial court had denied his motion.

      On December 28, 2015, appellant timely filed a notice of appeal, attempting

to appeal from the denial order. After appellant filed a pro se appellant’s brief, the

State filed a motion to dismiss the appeal, contending that we lack jurisdiction.

Appellant filed a pro se “Appellant’s Motion to Proceed on This Appeal,” which we

construe as his opposition to the motion. We agree with the State, grant its motion,

and dismiss the appeal for lack of jurisdiction.

      There is no constitutional right to appellate review of criminal convictions.

See Phynes v. State, 828 S.W.2d 1, 20 (Tex. Crim. App. 1992). The right to appeal

in criminal cases is conferred by the legislature, and a party may appeal only from

judgments of conviction or interlocutory orders authorized as appealable. See TEX.

CODE CRIM. PROC. ANN. art. 44.02 (West Supp. 2015); TEX. R. APP. P. 25.2(a)(2);


                                          2
see also Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014). We do not

generally have jurisdiction over proceedings involving a collateral attack of a final

felony conviction because such proceedings are governed by Article 11.07 of the

Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07,

§ 5 (West Supp. 2015) (stating that, “[a]fter [a felony] conviction the procedure

outlined in this Act shall be exclusive and any other proceeding shall be void and of

no force and effect in discharging the prisoner”); see also Ater v. Eighth Court of

Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (stating Court of Criminal

Appeals is “the only court with jurisdiction in final post-conviction felony

proceedings.”).

      In this case, appellant is not appealing from a judgment of conviction or

appealable interlocutory order.     Instead, appellant’s motion in the trial court

collaterally attacks the merits of his felony conviction by requesting that the trial

court reduce his sentence from ten years in prison to two years’ imprisonment in a

state jail because he claims he was denied the effective assistance of counsel.

However, an article 11.07 writ of habeas corpus is the exclusive means to accomplish

appellant’s objective in a collateral proceeding. Although such a felony habeas

application must be filed with the trial court, the writ, which issues by operation of

law, “must be made be made returnable to the Court of Criminal Appeals of Texas

at Austin, Texas.” TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3(a) (West Supp.


                                          3
2015). Thus, this Court has no jurisdiction over an appeal from a ruling of the trial

court on a collateral attack of a final post-conviction felony proceeding. See In re

McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig.

proceeding) (“[O]nly the Texas Court of Criminal Appeals has jurisdiction in final

post-conviction felony proceedings.”); Smith v. Lynaugh, 792 S.W.2d 110, 112 (Tex.

App.—Houston [1st Dist.] 1990, no pet.) (holding that this Court lacks jurisdiction

over appeal from trial court’s ruling on post-conviction collateral attack).

                                  CONCLUSION
      Accordingly, we grant the State’s motion to dismiss, and dismiss this appeal

for want of jurisdiction. See TEX. R. APP. P. 43.2(f). We dismiss all other pending

motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4